Citation Nr: 1038391	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk






INTRODUCTION

The Veteran served on active duty from August 1979 to December 
1985.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent medical evidence of record reflects that the 
Veteran's hearing loss is no worse than Level II hearing loss in 
the right ear and Level III hearing loss in the left ear.

2.  A right ankle condition was not shown in service or for many 
years thereafter, and there is no competent evidence suggesting 
that the Veteran's current right ankle disorder is related to his 
active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right 
ankle condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).
 
2.  The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100, 4.86 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a 
December 2006 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  This letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  

The Veteran's claim for a higher initial rating for hearing loss 
arises from the 
initial grant of service connection for that disorder.  In 
Dingess, the Court held 
that in cases in which service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended 
to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; 
see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the 
notice that was provided before service connection was granted 
was sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) 
(where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original claim, 
rather than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall under 
the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that has been 
associated with the claims file include the Veteran's service 
treatment records, private treatment records, and VA treatment 
records and examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000). 

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

The Veteran contends that he is entitled to service connection 
for a right ankle condition due to his occupational specialty in 
the Army as a military police officer, which required him to be 
on his feet in many different kinds of terrain.  

The service treatment records are negative for complaints, 
findings, or treatment with regards to any right ankle condition.  
No ankle conditions or complaints were noted on the Veteran's 
separation examination in November 1985.

In support of his claim, the Veteran submitted private treatment 
records dating from July to November 2008.  A July 2008 
consultation report noted the Veteran reporting a two year 
history of intermittent pain in the right ankle.  The Veteran 
indicated he was not aware of any trauma.  The assessment 
following examination was synovitis of the right ankle, rule out 
osteochondritis dessicans lesion of the dome of the talus.  X-ray 
of the right ankle was normal.  A CT scan was interpreted as 
showing mild degenerative changes of the right ankle.  Subsequent 
reports reveal a diagnosis of synovitis with brawny edema of both 
ankles.   

Following review of the record, the Board finds that service 
connection for a right ankle condition is not warranted.  As 
noted above, the Veteran's service treatment records are negative 
for any complaints regarding a right ankle condition.  The first 
mention of any right ankle disorder in the medical evidence 
occurred in 2008, more than 20 years after discharge from 
service.  At that time, the Veteran reported no history of trauma 
and indicated the problems began two years previously.  While 
post-service evidence reflects a diagnosis of synovitis of the 
right ankle and some mild degenerative changes, there is no 
medical evidence suggesting that these post-service ankle 
conditions are in any way related to service.

To the extent the Veteran contends his current right ankle 
condition is due to his military service, as a layperson, he is 
not qualified to render a medical diagnosis or give an opinion as 
to etiology, as the disability at issue requires medical 
expertise to diagnose and evaluate.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).   

In summary, there is no evidence of a right ankle disability in 
service or for many years thereafter, and there is no competent 
evidence suggesting that the current right ankle disability is 
related to his military service.  Accordingly, the claim for 
service connection for a right ankle condition is denied.

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no evidence of a right ankle 
condition in service or for more than 20 years after the 
Veteran's discharge from service.   Further, the record does not 
contain any competent evidence to suggest a possible association 
between this disability and service.  Thus, under these 
circumstances, there is no duty to provide a medical examination 
or to obtain a medical opinion.  38 C.F.R. § 3.159(c); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Increased Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran contends that he is entitled to an initial 
compensable disability rating for bilateral hearing loss due to 
his diagnosis of mild to moderately severe sensorineural hearing 
loss, as well as his use of hearing aids.  Such disability has 
been rated as 0 percent disabling under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective November 30, 2006.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  38 
C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2009).  
Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).


An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In 
that situation, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2009).  Further, when the average puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be considered separately.  38 C.F.R. § 4.86(b) 
(2009).  However, as will be shown in the audiometric results 
described below, an exceptional pattern of hearing loss under 
38 C.F.R. § 4.86 has not been shown for either ear at any time, 
and these provisions are not applicable.

In the current case, the Veteran underwent a VA authorized 
audiological evaluation in April 2007.  Puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
40
45
60
44
LEFT
30
50
55
60
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.

Applying the findings from the April 2007 VA examination to Table 
VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss 
in the right ear and Level III hearing loss in the left ear.  
Where hearing loss is at Level II in one ear and Level III in the 
other, a 0 percent rating is assigned under Table VII.  38 C.F.R. 
§ 4.85 (2009).

A private audiogram from April 2008 was submitted.  Puretone 
thresholds, in 


decibels, were reported as follows: 



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
60
X
60
-
LEFT
45
60
X
65
-

Speech audiometry appears to reveal speech recognition ability of 
87 percent in the right ear and 90 percent in the left ear, but 
it is unclear whether such testing was conducted using the 
Maryland CNC word test.  As the results do not include all 
required frequencies and it is unclear whether speech testing was 
in accordance with 38 C.F.R. §4.85(a), the results of the April 
2008 private audiometric testing are not adequate for rating 
purposes.  

A July 2008 VA audiological examination revealed the following 
puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
50
55
55
49
LEFT
35
50
55
55
49

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.

Applying the findings from the July 2008 VA examination to Table 
VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss 
in the right ear and Level II hearing loss in the left ear.  
Where hearing loss is at Level II in one ear and Level II in the 
other, a 0 percent rating is assigned under Table VII.  38 C.F.R. 
§ 4.85 (2009).

VA outpatient treatment records show the Veteran was provided 
hearing aids.

Further VA audiological examination was performed in August 2009.  
Puretone 


thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
50
55
60
50
LEFT
35
50
60
65
53

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.

Applying the findings from the August 2009 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing 
loss in the right ear and Level II hearing loss in the left ear.  
Where hearing loss is at Level II in one ear and Level II in the 
other, a 0 percent rating is assigned under Table VII.  38 C.F.R. 
§ 4.85 (2009).

The Board notes that the VA examinations were conducted in 
accordance with 38 C.F.R. § 4.85(a).  In addition, the 2007 
examiner noted the Veteran's functional difficulty in hearing in 
noisy environments and in small groups.  The 2008 examiner 
referred back to the 2007 examination with respect to the 
Veteran's complaints.  The 2009 examiner noted there was no 
effect from the hearing loss on the Veteran's occupation.  The 
outpatient treatment reports indicated that the Veteran works in 
a prison and loud metal door slams may be annoying with hearing 
aids.  It was noted that a reduced maximum output was instituted 
at the Veteran's request.  The Veteran has not argued that he has 
significant functional impairment due to his hearing loss; 
rather, he argues that a compensable rating is warranted because 
he was given hearing aids.  The Board finds that the VA 
examinations provided sufficient information regarding the 
functional effects of his disorder and are adequate for rating 
purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).  

In summary, the competent medical evidence of record fails to 
demonstrate that an initial compensable rating is warranted for 
the Veteran's service-connected bilateral hearing loss at any 
point during the course of the claim.  Accordingly, the Board 
finds that the currently assigned noncompensable evaluation is 
appropriate for the entire period.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether the Veteran's hearing loss 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for more severe symptomatology than is shown 
by the evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Conclusion

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for a right ankle condition is 
denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


